ORDER

PER CURIAM:
Defendant Daniel D. David appeals his conviction of tampering with a witness in *332violation of Section 575.270, RSMo 1986. We have reviewed the briefs of the parties and the record on appeal and find no error. Because a published opinion reciting the detailed facts and restating the applicable principles of law would have no precedential value, we affirm by this summary order under Rules 30.25(b) and 84.16(b). In addition, the parties have been furnished with a memorandum opinion, for their information only, setting forth our reasoning.
Judgment affirmed. Rules 30.25(b) and 84.16(b).